BAKES, Chief Justice.
Jiwana Diaz was arrested for possession of controlled substances with intent to deliver. She appeals from a decision of the district court which affirmed the magistrate’s dismissal of a criminal complaint against Diaz, but which also reversed the magistrate’s order which had held that the state could not refile a criminal case against Diaz unless 1) the state came before that particular magistrate, and 2) the state discovered new evidence, or 3) the state disclosed the identity of the confidential informant. We affirm the district court’s reversal of those conditions imposed by the magistrate.
I
On February 19, 1987, Twin Falls police officer Ron Axtman, relying on a confidential informant, obtained a warrant to search the residence of Jiwana Diaz and Rolando Valles. Officer Axtman swore that the confidential informant disclosed that approximately six ounces of cocaine were observed by the informant. In a search pursuant to the warrant, substantial evidence was seized and Diaz and Valles were charged on February 20, 1987, with possession of cocaine with intent to deliver.
On March 20, 1987, Magistrate Thomas Cushman held a preliminary hearing for Diaz and Valles. At the hearing, Diaz’s counsel asked Officer Axtman who the informant was. Officer Axtman refused to answer. An in camera hearing was then held, after which Magistrate Cushman denied the state’s request for a protective order and required the state to identify the informant. Rather than disclose the identity, the state then moved to dismiss the case. Magistrate Cushman granted the state’s dismissal motion, but also granted a motion made by Valles’ counsel and joined by Diaz’s counsel prohibiting the refiling of criminal charges unless the state was willing to disclose in his court the informant’s identity. Magistrate Cushman indicated that because he did not want any forum shopping, the state would have to refile in his court.1 The state did not object to, or appeal from, the dismissal order as conditioned.
*393Subsequently, the state sought to prosecute Diaz by obtaining a grand jury indictment. After the first indictment was quashed because jury selection requirements were not complied with, a second indictment was quashed by the district court on the ground that the state could not collaterally attack Magistrate Cushman’s conditional dismissal order but rather should have appealed directly to the district court.
On February 25, 1988, the state filed another criminal complaint against Diaz, this time for possession of marijuana with intent to deliver, a charge different from the first one, but admittedly based on evidence obtained from the same search. Preliminary hearing was held on May 2, 1988, again, before Magistrate Cushman. Defense counsel again requested the identity of the informant and the state again refused to disclose it. The state then requested a protective order arguing that the informant’s identity was privileged. Magistrate Cushman denied the request because (1) the state waived the privilege in the first case by not specifically and timely asserting it, and (2) the privilege did not apply since the person was not an informant, but “an accuser.” Magistrate Cushman then dismissed the ease on defendant’s motion and reimposed the following conditions for refiling: that the state must (1) refile in his court, and (2) disclose new evidence that was not previously available, or (3) disclose the informant’s identity.
The state appealed Magistrate Cushman’s last conditional order of dismissal to the district court. On September 26, 1988, District Judge Daniel B. Meehl affirmed the dismissal order but reversed all conditions placed on refiling. Judge Meehl held that Magistrate Cushman had no authority to order that his preliminary hearing rulings have res judicata effect after the complaint was dismissed. If the state is dissatisfied with a magistrate’s ruling, it should move for dismissal, Judge Meehl wrote, citing State v. Ruiz, 106 Idaho 336, 678 P.2d 1109 (1984), and then “should be allowed to file the case in front of another magistrate and seek a different ruling.” Diaz has appealed the district court’s order to this Court.
II
The issue to be resolved in this case is whether a magistrate, who dismisses a criminal action at the preliminary hearing stage upon the motion of either the state or the defendant, has the authority to attach conditions to an order of dismissal which affect the refiling of the complaint. We agree with the district court’s ruling that a magistrate has no authority or discretion to place conditions on refiling a criminal complaint dismissed at a preliminary hearing.
A magistrate’s limited authority, in dismissing a felony complaint, was recently delineated by this Court in State v. Ruiz, 106 Idaho 336, 678 P.2d 1109 (1984), where the state appealed from an order of a magistrate court dismissing a criminal complaint on the basis that the state had not shown probable cause that the accused had committed the crimes charged. The state argued that it should be able to directly appeal the magistrate’s dismissal to the district court. We rejected the state’s position and held that where the order of a magistrate was an ‘order granting a motion to dismiss a complaint,’ the State may not appeal from that order____” 106 Idaho at 337, 678 P.2d at 1110. In support of this holding we wrote:
[W]e deem that our holding today will serve the interest of both the prosecution and the defense since, as we hold, it is clear that the prosecution can immediately thereafter initiate a new complaint before a different magistrate and insure the public’s right to the speedy administration of justice. An accused, at the same time, can and will obtain a speedy determination of his rights and position without the inconvenience, delay and expense of a lengthy appellate process. Here, the State could have simply filed another complaint with another magistrate, in effect having its assertion of error resolved in a new preliminary hearing. See Stockwell v. State, 98 Idaho 797, 573 P.2d 116 (1977); and Rufener v.
*394Shaud, 98 Idaho 823, 573 P.2d 142 (1977); I.C. § 19-3506....
106 Idaho at 337, 678 P.2d at 1110.
Under Ruiz, the state’s only remedy from a dismissal by a magistrate is to refile “another complaint with another magistrate.” Id. at 337, 678 P.2d at 1110. The magistrate’s order in this case impairs the very remedy which this Court in Ruiz held to be the state’s sole recourse.2
The district court evaluated this case based on Ruiz, and stated:
Admittedly, the dismissal in this case may have been a sanction for the state’s failure to name the confidential informant, not simply for lack of probable cause, as was the case in Ruiz, supra. This distinction is, however, not meaningful in light of the reasoning behind Ruiz. The same logic in Ruiz is equally applicable to cases where the state objects to the magistrate’s evidentiary rulings or orders to disclose confidential informants. The Supreme Court does not want these cases clogging the appellate calendar. In these types of cases the state should be allowed to file the case in front of another magistrate and seek a different ruling.
We affirm the district court’s order.3 State v. Ruiz, 106 Idaho 336, 678 P.2d 1109 (1984).
JOHNSON, BOYLE and McDEVITT, JJ., concur.

. We note initially that a magistrate does not have the authority to order that a case in which he or she dismissed must be refiled only in his or her court. Rufener v. Shaud, 98 Idaho 823, 825, 573 P.2d 142, 144 (1978) ("In this state judges are assigned through the administrative procedures of the Court____").


. On appeal, the state also argues that Magistrate Cushman’s conditions on the dismissal order also amounted to an unauthorized de facto writ of prohibition. Under I.C. § 1-2210, this Court may grant additional jurisdiction to magistrates to issue writs of prohibition. Under I.R.C.P. 82(c)(2), any such additional authority is granted by the Administrative District Judge. Fifth judicial district magistrates have not been granted authority to issue writs of prohibition. Idaho State Bar Desk Book, pp. C-40 to C-41 (1988).


. Because we affirm the dismissal, there are no criminal charges currently pending against Diaz in this case. Accordingly, we do not address the issue raised by Diaz of whether a future refiled criminal complaint involving the same charge as filed previously would be a violation of Diaz’s speedy trial rights.